Citation Nr: 0635430	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement for service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty during the Vietnam Era from 
May 1966 to May 1968, and he was awarded a Purple Heart.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

After the veteran's claims file was transferred to the Board, 
he submitted a VA Form 21-4138 with attached VA Form 21-4142 
requesting records relating to pending claims for service 
connection for disabilities related to Agent Orange exposure, 
which are not on appeal.  The veteran's correspondence has 
been secured in his claims file and those matters are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's hearing loss is not related to injury or 
disease incurred during service.  

2.  Hearing loss was not manifested to a 10 percent 
compensable degree during the one-year period after discharge 
from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service 
connection requires the existence of a current disability, a 
disease or injury during service, and a nexus between the 
current disability and any injury or disease incurred in 
service.  See, e.g., Pond v. West, 12 Vet. App. 341 (1999).   

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  
38 C.F.R. § 3.385.

At the April 2006 audiology exam, the veteran's speech 
recognition scores were 92 percent for the right ear and 
84 percent for the left ear.  Since those scores are less 
than 94 percent, the veteran has a current bilateral hearing 
loss disability within the meaning of 38 C.F.R. § 3.385.    

The veteran claims that that he was exposed to loud noises 
during his active military service, which would be considered 
an injury of acoustic trauma during service, and that the 
acoustic trauma caused his current hearing disability.  The 
veteran's military occupational specialty was as an infantry 
indirect fire crewman.  He explained that for one year, he 
was exposed to mechanized infantry noise in the Republic of 
Vietnam, and for another year of service, he had frequent 
exposure both to heavy equipment noise as a mechanic and to 
firing range noise as a police and security officer.  In the 
alternative, the veteran asserts that his hearing loss may be 
related to when he was wounded in combat, lost consciousness, 
and awoke with his ears bleeding.  The record supports the 
veteran's contention that he was exposed to noise during 
service and he is competent to provide evidence about the 
fact that his ears were bleeding.  

But the record does not support the conclusion that the 
veteran's current hearing loss is related to any noise 
exposure or other injury during service.  The veteran was 
treated for other complaints during service, but his service 
medical records show no complaints of, or treatment for, 
hearing loss.  The hearing tests at induction and separation 
both show hearing within normal limits.  Thus, there is no 
evidence of an inservice injury.  

Nonetheless, service connection may be granted for a disease 
diagnosed after discharge when the evidence indicates it was 
incurred during service.  38 C.F.R. § 3.303(d).  Also, even 
if it is not otherwise established that a hearing loss was 
incurred in or aggravated during service, if the disability 
is manifested to a compensable degree of 10 percent or more 
within one year following service, inservice incurrence will 
be established.  38 C.F.R. §§ 3.307, 3.309.  No medical 
evidence in the record shows that the veteran's hearing loss 
disability was manifested so soon after discharge.  In fact, 
a September 1973 examination shows that his hearing was 
within normal limits more than five years after service.  

It is possible for a medical professional to determine that 
on the basis of a pattern of current hearing loss and a 
history of noise exposure supported by the veteran's service 
records, a veteran's current hearing loss must be related to 
that noise exposure during service.  See Hensley v. Brown, 5 
Vet. App. 155 (1993) (if hearing loss doesn't meet disability 
standards at discharge or during presumptive period, service 
connection may be established by evidence demonstrating that 
the disease was in fact incurred or aggravated during the 
veteran's service); Peters v. Brown, 6 Vet App 540 (1994) 
(statements by combat veteran's peers of audio conditions 
that were consistent with available service records can 
establish inservice injury).  

Here, no medical professional has made such a connection. The 
April 2006 audiologist reviewed the claims file (including 
the veteran's service medical records), recorded the 
veteran's description of his exposure to noise during 
service, noted the results of the veteran's various hearing 
tests, discussed the veteran's history of disease in his left 
ear, and gave the veteran an audiology examination.  She 
stated that she saw no evidence of hearing loss as a result 
of military service.  

In addition to considering acoustic trauma, the audiologist 
also noted the veteran's history of otitis media, with 
drainage, of the left ear.  She pointed out that there is a 
significant conductive component to the pattern of the 
veteran's profound hearing loss in the left ear.  But since 
no history of middle ear problems was recorded during 
service, she concluded that it is not likely that present 
hearing loss is related to military service.  The record 
contains no opinion to the contrary by a medical 
professional.  

The opinion of the veteran, a lay person, is not persuasive 
as to the etiology of his hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  And since the veteran's lay opinion is the only 
evidence of service connection, the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is 
not applicable here.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's September 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
adverse rating decision.  It described the evidence necessary 
to substantiate a claim for service connection, identified 
what evidence VA was willing to collect, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  Although that letter did not explicitly ask the 
veteran to send VA whatever evidence he had pertaining to his 
claim, this veteran was not prejudiced by that failure 
because the text of the invitation appears in 38 C.F.R. 
§ 3.159(b), which was reproduced in the July 2003 statement 
of the case.  Moreover, the veteran submitted evidence to 
support his claim.  Another letter was sent to the veteran in 
March 2006, after the appeal had been remanded, which 
provided the veteran with notice of what evidence was needed 
with respect to the disability rating criteria and the 
effective date for a disability rating.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This veteran was not 
prejudiced by the delay in receiving that notice because his 
claim was denied, rendering rating criteria and effect date 
issues moot.  In any event, the veteran does not raise a 
notice issue on appeal.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his claims folder (which included his service 
medical records and treatment records from the Bronx VA 
hospital), by obtaining the St. Croix VA medical center 
treatment records identified by the veteran, and by providing 
him with an audiometry examination.  



ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


